--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 1,
2011, by and among Access Pharmaceuticals, Inc., a Delaware corporation with
headquarters located at 2600 Stemmons Freeway, Suite 176, Dallas, Texas 75207
(the “Company”), and the investors listed on the Schedule of Investors attached
hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).
 
BACKGROUND
 
A.             Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of the common stock, par value
$0.01 per share, of the Company (the “Common Stock”), set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Common Shares” (which
aggregate amount for all Investors together shall be 3,654,312 shares of Common
Stock and shall collectively be referred to herein as the “Common Shares”), (ii)
warrants, in substantially the form attached hereto as Exhibit F-1 (the “2.5
Year Warrants”), to acquire up to that number of additional shares of Common
Stock set forth opposite such Investor’s name on Exhibit A hereto under the
heading “2.5 Year Warrant Shares” and (iii) warrants, in substantially the form
attached hereto as Exhibit F-2 (the “5 Year Warrants” and collectively with the
2.5 Year Warrants, the “Warrants”), to acquire up to that number of additional
shares of Common Stock set forth opposite such Investor’s name on Exhibit A
hereto under the heading “5 Year Warrant Shares” (the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the 2.5 Year Warrants and the
5 Year Warrants, collectively, the “Warrant Shares”).
 
B.             The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
C.            The Common Shares, the Warrants and the Warrant Shares issued or
issuable pursuant to this Agreement are collectively referred to herein as the
“Securities.”
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:
 
“Additional Filing Date” means the later of (i) the date sixty (60) days after
the date substantially all of the Registrable Securities registered under the
immediately preceding Registration Statement are sold and (ii) the date six (6)
months from the Effective Date of the immediately preceding Registration
Statement, or, if such date is not a Business Day, the next date that is a
Business Day.
 
“Additional Registration Statement” has the meaning set forth in Section 6.1(a).
 
“Additional Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) sixty (60) days after the Additional Filing Date or (b) five (5) Trading
Days after the Company receives notification from the SEC that the Additional
Registration Statement will not become subject to review and the Company fails
to request to accelerate the effectiveness of the Registration Statement, or
(ii) if the Additional Registration Statement becomes subject to review by the
SEC, one-hundred-twenty (120) days after the Additional Filing Date, or, if such
date is not a Business Day, the next date that is a Business Day.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
specified Person, as such terms are used in and construed under Rule 144 under
the Securities Act.
 
“Agent” has the meaning set forth in Section 3.1(l).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the date and time of the Closing and shall be 11:00 a.m.,
New York City time, on November 7, 2011 or such later date and time as is
mutually agreed to by the Company and each Investor.
 
“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or, if such date is not a Trading Day, the nearest
preceding date that is a Trading Day) on the primary Eligible Market or other
exchange or quotation system on which the Common Stock is then listed or quoted.
 
 
2

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Bingham McCutchen LLP, counsel to the Company.
 
“Common Shares” has the meaning set forth in the Preamble.
 
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
“Contingent Obligation” has the meaning set forth in Section 3.1(cc).
 
“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.
 
“Effectiveness Period” has the meaning set forth in Section 6.1(b).
 
“Evaluation Date” has the meaning set forth in Section 3.1(z)
 
“8-K Filing” has the meaning set forth in Section 4.5.
 
“Eligible Market” means any of The New York Stock Exchange, Inc., The NYSE Amex,
The NASDAQ Global Select Market, the NASDAQ Global Market, The NASDAQ Capital
Market or the Over-the-Counter Bulletin Board.
 
“Environmental Laws” has the meaning set forth in Section 3.1(ff).
 
“Event” has the meaning set forth in Section 6.1(d).
 
“Event Payments” has the meaning set forth in Section 6.1(d).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).
 
“Excluded Investors” means Cowen and Company, LLC and its Affiliates, other than
Ramius LLC and any investment funds or managed accounts managed or advised by
Ramius LLC.
 
“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.
 
“GAAP” has the meaning set forth in Section 3.1(g).
 
“Hazardous Materials” has the meaning set forth in Section 3.1(ff).
 
 
3

--------------------------------------------------------------------------------

 
 
“Indebtedness” has the meaning set forth in Section 3.1(cc).
 
“Indemnified Party” has the meaning set forth in Section 6.4(c).
 
“Indemnifying Party” has the meaning set forth in Section 6.4(c).
 
“Initial Filing Date” means 30 days after the Closing Date or, if such date is
not a Business Day, the next date that is a Business Day.
 
“Initial Registration Statement” has the meaning set forth in Section 6.1(a).
 
“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) ninety (90) days after the Closing Date or (b) five (5) Trading Days after
the Company receives notification from the SEC that the Registration Statement
will not become subject to review and the Company fails to request to accelerate
the effectiveness of the Registration Statement, or (ii) if the Registration
Statement becomes subject to review by the SEC, (a) one hundred and twenty (120)
days after the Closing Date or (b) five (5) Trading Days after the Company
receives notification from the SEC that the Registration Statement will not
become subject to review and the Company fails to request to accelerate the
effectiveness of the Registration Statement, or in any such case,  if such date
is not a Business Day, the next date that is a Business Day.
 
“Insolvent” has the meaning set forth in Section 3.1(h).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(u).
 
“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, costs and
expenses, including, without limitation reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) a material adverse effect on the condition
(financial or otherwise), results of operations, assets, properties or business
of the Company and the Subsidiaries, taken as a whole, or (ii) a material and
adverse impairment of the Company's ability to perform its obligations under any
of the Transaction Documents.
 
“Material Permits” has the meaning set forth in Section 3.1(u).
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“OTCBB” means the Over-the-Counter Bulletin Board.
 
“Person” has the meaning set forth in Section 3.1(cc).
 
 
4

--------------------------------------------------------------------------------

 
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means the Common Shares and the Warrant Shares issued
or issuable pursuant to the Transaction Documents, without taking into account
any limitations on exercise of the Warrants, together with any securities issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided that
such Common Shares and Warrant Shares shall no longer be Registrable Securities
when they may be resold publicly without restriction or limitation under Rule
144.
 
“Registration Statement” means each registration statement required to be filed
under Article VI, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
 
“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” has the meaning set forth in the Preamble.
 
“Securities” has the meaning set forth in the Preamble.
 
“Securities Act” has the meaning set forth in the Preamble.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Shares” means shares of the Company’s Common Stock.
 
“Short Sales” has the meaning set forth in Section 3.2(h).
 
 
5

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company.
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.
 
“Trading Market” means the Over-the-Counter Bulletin Board or any other Eligible
Market, or any other national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, and the Transfer Agent Instructions.
 
“Transfer Agent” means American Stock Transfer and Trust Co., or any successor
transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
 
“Warrants” has the meaning set forth in the Preamble.
 
“Warrant Shares” has the meaning set forth in the Preamble.
 
ARTICLE II
PURCHASE AND SALE
 
2.1 Closing.  Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the number
of Common Shares, 2.5 Year Warrants exercisable for the number of 2.5 Year
Warrant Shares and 5 Year Warrants exercisable for the number of 5 Year Warrant
Shares set forth opposite such Investor's name on Exhibit A hereto under the
headings “Common Shares,” “2.5 Year Warrant Shares” and “5 Year Warrant Shares,”
respectively, for the price set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Purchase Price”.  The date and time of the Closing and
shall be 11:00 a.m., New York City time, on the Closing Date.  The Closing shall
take place at the offices of the Company Counsel.
 
2.2 Closing Deliveries.
 
          (a) At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
 
 
6

--------------------------------------------------------------------------------

 
 
(i) one or more stock certificates (or copies thereof provided by the Transfer
Agent), free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing such number of Common Shares set
forth opposite such Investor’s name on Exhibit A hereto under the heading
“Common Shares”, registered in the name of such Investor (or its designee);
 
(ii) a 2.5 Year Warrant, free and clear of all restrictive and other legends
(except as expressly provided in Section 4.1(b) hereof), pursuant to which such
Investor shall have the right to acquire such number of 2.5 Year Warrant Shares
set forth opposite such Investor’s name on Exhibit A hereto under the heading
“2.5 Year Warrant Shares”, registered in the name of such Investor (or its
designee);
 
(iii) a 5 Year Warrant, free and clear of all restrictive and other legends
(except as expressly provided in Section 4.1(b) hereof), pursuant to which such
Investor shall have the right to acquire such number of 5 Year Warrant Shares
set forth opposite such Investor’s name on Exhibit A hereto under the heading “5
Year Warrant Shares”, registered in the name of such Investor (or its designee);
 
(iv) a legal opinion of Company Counsel, in the form of Exhibit C, executed by
such counsel and delivered to the Investors and the Agent;
 
(v) duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent; and
 
(vi) approval by each applicable Trading Market of an additional shares listing
application covering all of the Registrable Securities.
 
          (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Purchase Price” in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing to such Investor by the Company for such purpose.
 
ARTICLE III 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors and the Agent as follows (which
representations and warranties shall be deemed to apply, where appropriate and
where the reference clearly indicates, to each Subsidiary of the Company),
except as may be disclosed in SEC Reports (excluding for purposes of this
Section 3.1 any “forward-looking statements” or general risk factors disclosures
in such SEC Reports) filed prior to the date hereof and, where appropriate and
where the reference clearly indicates, in the disclosure schedules attached
hereto:
 
 
7

--------------------------------------------------------------------------------

 
 
(a) Subsidiaries.  The Company has no Subsidiaries other than those listed in
Schedule 3.1(a) hereto.  Except as disclosed in Schedule 3.1(a) hereto, the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien, all the issued
and outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights, and the Company or one of its Subsidiaries has
the unrestricted right to vote and (subject to limitations imposed by applicable
law) to receive dividends and distributions on all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(b) Organization and Qualification.  Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Each of the Company and the Subsidiaries is duly qualified
to do business and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(c) Authorization; Enforcement.  Except as set forth on Schedule 3.1(c) hereto,
the Company has the requisite corporate authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of each of the Transaction Documents to
which it is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and its stockholders and no further
consent or action is required by the Company, its Board of Directors or its
stockholders.  Each of the Transaction Documents to which the Company is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.
 
(d) No Conflicts.  Except as set forth on Schedule 3.1(d) hereto, the execution,
delivery and performance of the Transaction Documents to which it is a party by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby do not, and will not, (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound, or affected, except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right would not reasonably be expected to have a Material
Adverse Effect, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or any Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2 hereof, federal and state securities laws and
regulations and the rules and regulations of any stock exchange or
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or any Subsidiary is bound or affected, except to the extent that
such violation would not reasonably be expected to have a Material Adverse
Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(e) The Securities.  The Securities (including the Warrant Shares) are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Investors or other than those
which have been waived). The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
exercise of the Warrants, without taking into account any limitations on
exercise of the Warrants.  The offer, issuance and sale of the Common Shares,
the Warrants and the Warrant Shares to the Investors pursuant to the Agreement,
and in the case of the Warrant Shares, pursuant to the Warrants,  are exempt
from the registration requirements of the Securities Act.
 
(f) Capitalization.  The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto.  All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws.  Except as disclosed in Schedule 3.1(f) hereto, the Company did not have
outstanding at the date hereof any other options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock or any securities of any
Subsidiary of the Company.  Except as set forth on Schedule 3.1(f) hereto, and
except for customary adjustments as a result of stock dividends, stock splits,
combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities
(including of any Subsidiary) to any Person (other than the Investors) and will
not result in a right of any holder of securities to adjust the exercise,
conversion, exchange or reset price under such securities.  To the knowledge of
the Company, except as disclosed in the SEC Reports and any Schedules filed with
the SEC pursuant to Rule 13d-1 of the Exchange Act by reporting persons or in
Schedule 3.1(f) hereto, no Person or group of related Persons beneficially owns
(as determined pursuant to Rule 13d-3 under the Exchange Act), or has the right
to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock.
 
 
9

--------------------------------------------------------------------------------

 
 
(g) SEC Reports.  The Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twenty-four (24) months preceding the date hereof on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension and has filed all reports
required to be filed by it under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof.  Such
reports required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, together with any materials filed or
furnished by the Company under the Exchange Act, whether or not any such reports
were required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”.  As of their respective dates, the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.  The accountants which audited the
financial statements included in the SEC Reports were independent registered
public accounting firm as required by the SEC and the Public Company Accounting
Oversight Board.
 
 
10

--------------------------------------------------------------------------------

 
 
(h) Financial Statements  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports or in Schedule 3.1(h) hereto, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that reasonably
could result in a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or changed its
auditors, except as disclosed in its SEC Reports, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans.  The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so.  The Company is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the applicable Closing, will not be Insolvent (as defined
below).  For purposes of this Section 3.1(h), “Insolvent” means (i) the present
fair saleable value of the Company's assets is less than the amount required to
pay the Company's total Indebtedness (as defined in Section 3.1(cc)), (ii) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
(i) Absence of Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, claim, or Proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened or contemplated against or affecting the Company or any of
its Subsidiaries that could, individually or in the aggregate, have a Material
Adverse Effect.
 
(j) Compliance.  Except as described in Schedule 3.1(j), neither the Company nor
any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority.
 
(k) Title to Assets.  The Company and the Subsidiaries have good and marketable
title to all real property owned by them that is material to the business of the
Company and the Subsidiaries and good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens that do
not, individually or in the aggregate, have or could not result in a Material
Adverse Effect.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in material
compliance.
 
 
11

--------------------------------------------------------------------------------

 
 
(l) No General Solicitation; Placement Agent's Fees.  Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement.  The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement.  The Company acknowledges
that it has engaged Cowen and Company, LLC as its exclusive placement agent (the
“Agent”) in connection with the sale of the Securities.  Other than the Agent,
the Company has not engaged any placement agent or other agent in connection
with the sale of the Securities.
 
(m)   Private Placement.  Neither the Company nor any of its Affiliates nor, any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market.  The sale and issuance of the Securities
hereunder does not contravene the rules and regulation of any applicable Trading
Market on which the Common Stock is listed or quoted.
 
(n)   Investment Act.  The Company is not required to be registered as, and is
not an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(o) [Intentionally Omitted.]
 
(p) Listing and Maintenance Requirements.  The Company has not, in the
twenty-four (24) months preceding the date hereof, received notice (written or
oral) from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market.  The Company is in compliance
with all such listing and maintenance requirements.
 
 
12

--------------------------------------------------------------------------------

 
 
(q) Registration Rights.  Except as described in Schedule 3.1(q), the Company
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived.
 
(r) Application of Takeover Protections.  There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision applicable to the Company or
arising under the Company’s charter documents or the laws of its state of
incorporation that is or could become applicable to any of the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, as a result of the Company’s issuance of the Securities (including
any Warrant Shares) and the Investors’ ownership of the Securities.
 
(s) Disclosure.  Except for any information provided to an Investor pursuant to
a specific due diligence request by such Investor to receive material nonpublic
information subject to a confidentiality agreement, the Company confirms that
neither it nor any officers, directors or Affiliates, has provided any of the
Investors (other than Excluded Investors) or their agents or counsel with any
information that constitutes or might constitute material, nonpublic information
(other than the existence and terms of the issuance of Securities, as
contemplated by this Agreement).  The Company understands and confirms that each
of the Investors will rely on the foregoing representations in effecting
transactions in securities of the Company (other than Excluded Investors).  All
disclosure provided by the Company to the Investors regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on the behalf of the Company are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  To the Company's knowledge, except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that no Investor (other than Excluded Investors)
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.
 
(t) Acknowledgment Regarding Investors' Purchase of Securities.  Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors (other than Excluded
Investors) is acting solely in the capacity of an arm's length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that no Investor (other than
Excluded Investors) is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor (other than Excluded
Investors) or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Investors’ purchase of the Securities.  The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives and not
upon any statement or representation of any Investor not set forth herein.
 
 
13

--------------------------------------------------------------------------------

 
 
(u) Patents and Trademarks.  The Company and its Subsidiaries (i) own, or
possess adequate rights or licenses to use, all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights, patent
applications, copyrights, inventions, licenses, approvals, governmental
authorizations, formulae, know-how, trade secrets and other intellectual
property and similar rights (including unpatented or unpatentable proprietary or
confidential information systems or processes) (“Intellectual Property Rights”)
necessary to conduct their respective businesses now conducted or as described
in the SEC Reports and (ii) have no knowledge that the ownership or use of any
Intellectual Property Rights or the conduct of their respective business
conflicts or will conflict with, and they have not received any notice of any
claim of conflict with, any such right of others.  Except as set forth in
Schedule 3.1(u), none of the Company's Intellectual Property Rights have expired
or terminated, or are expected to expire or terminate, within three years from
the date of this Agreement.  The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others.  Except as disclosed in the SEC Reports, there is no claim, action or
proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or its Subsidiaries regarding its Intellectual
Property Rights.  Neither the Company nor any of its Subsidiaries is aware of
any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  To the Company’s knowledge,
all material technical information developed by and belonging to the Company or
any Subsidiary which has not been patented has been kept confidential so as,
among other things, all such information may be deemed proprietary to the
Company.  Except as set forth in the SEC Reports, neither the Company nor any
Subsidiary has granted or assigned to any other Person any right to sell or use
the current products, Intellectual Property Rights or services of the Company
except to the extent any such grant or assignment would not have a Material
Adverse Effect.  The Company and its Subsidiaries have otherwise taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.  To the Company’s best knowledge,
there is no infringement by third parties of any such Intellectual Property
Rights.
 
(v) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Subsidiaries are engaged.
 
(w) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued or issuable by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as presently conducted and described in the SEC
Reports (“Material Permits”), except where the failure to possess such permits
does not, individually or in the aggregate, have and would not reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any Material Permit.
 
 
14

--------------------------------------------------------------------------------

 
 
(x) Transactions With Affiliates and Employees.  Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K or a Form 8-K with the
Company or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the Company's
knowledge, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
 
(y) Internal Accounting Controls.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Since January 1, 2010, neither the
Company nor any of its Subsidiaries have received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of the Company or any of its
Subsidiaries.
 
(z) Disclosure Controls and Procedures.  The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that information required to be disclosed by the Company and its
Subsidiaries is accumulated and communicated to the Company’s management,
including the Company’s principal executive officer and principal financial
officer by others within those entities, and recorded, processed, summarized and
reported, within the time periods specified in the SEC’s reports and forms.  The
Company’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of the Company and the Subsidiaries as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
other than as disclosed in the SEC Reports, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company and the Subsidiaries that have materially affected,
or is reasonably likely to materially affect, the internal control over
financial reporting of the Company and the Subsidiaries.
 
 
15

--------------------------------------------------------------------------------

 
 
(aa) Sarbanes-Oxley Act.  Since January 1, 2010, the Company has at all times
been, is in material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, and any and all applicable rules and regulations
promulgated by the SEC thereunder as from time to time in effect.
 
(bb) Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(cc) Indebtedness.  Except as disclosed in Schedule 3.1(cc), neither the Company
nor any of its Subsidiaries (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or in default under any contract,
agreement or instrument relating to any Indebtedness (whether with or without
notice or the lapse of time or both), except where such violations and defaults
would not result, individually or in the aggregate, in a Material Adverse
Effect, or (iii) is a party to any contract, agreement or instrument relating to
any Indebtedness, the performance of which, in the judgment of the Company's
officers, has or is expected to have a Material Adverse Effect.  Schedule
3.1(cc) provides a detailed description of the material terms of any such
outstanding Indebtedness.  For purposes of this Agreement:  (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
(dd) Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a
union.  The Company believes that its relations with its employees are as
disclosed in the SEC Reports.  Except as disclosed in the SEC Reports, during
the period covered by the SEC Reports, no executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the Securities Act) has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer's
employment with the Company or any such Subsidiary.  To the knowledge of the
Company or any such Subsidiary, no executive officer of the Company or any of
its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any such Subsidiary to any liability with respect to any
of the foregoing matters.
 
(ee) Labor Matters.  The Company and its Subsidiaries are in compliance in all
material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(ff) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
(gg) Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(hh) U.S. Real Property Holding Corporation.  The Company is not, nor has it
ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor's request.
 
(ii) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
is subject to the Bank Holding Company Act of 1956, as amended (the "BHCA") and
to regulation by the Board of Governors of the Federal Reserve System (the
"Federal Reserve").  Neither the Company nor any of its Subsidiaries or
affiliates owns or controls, directly or indirectly, five percent (5%) or more
of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any  equity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(jj)   No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
(kk) FDA.  As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect.  There is no pending,
completed or, to the Company's Knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental authority which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse
Effect.  The properties, business and operations of the Company have been and
are being conducted in all material respects in accordance with all applicable
laws, rules and regulations of the FDA.  The Company has not been informed by
the FDA that the FDA will prohibit the marketing, sale, license or use in the
United States of any product proposed to be developed, produced or marketed by
the Company nor has the FDA expressed any concern as to approving or clearing
for marketing any product being developed or proposed to be developed by the
Company.
 
(ll) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Shares on the date such stock option would
be considered granted under GAAP and applicable law. No stock option granted
under the Company’s stock option plan has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.
 
(mm) Shell Company Status.  The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
 
(nn) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Securities, (ii) other than the
Agent, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Securities, or (iii) other than the Agent, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
3.2 Representations, Warranties and Covenants of the Investors.  Each Investor
hereby, as to itself only and for no other Investor, represents, warrants and
covenants to the Company and the Agent as follows:
 
(a) Organization; Authority.  Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents to which it is or will be a party and otherwise to carry
out its obligations hereunder and thereunder.  The purchase by such Investor of
the Securities hereunder has been duly authorized by all necessary corporate,
partnership or other action on the part of such Investor.  This Agreement has
been duly executed and delivered by such Investor and constitutes the valid and
binding obligation of such Investor, enforceable against it in accordance with
its terms, except as may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors rights generally, and (ii) the effect of rules of law
governing the availability of specific performance and other equitable remedies.
 
(b) No Public Sale or Distribution.  Such Investor is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity in violation
of the Securities Act or any applicable state securities laws; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities Act
and pursuant to the applicable terms of the Transaction Documents).
 
(c) Investor Status.  At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the Securities Act and (ii) an "institutional investor" as
defined in Financial Industry Regulatory Authority Rule 5110(d)(4)(B).  Such
Investor is not a registered broker dealer registered under Section 15(a) of the
Exchange Act, or a member of the Financial Industry Regulatory Authority, Inc.
or an entity engaged in the business of being a broker dealer.  Except as
otherwise disclosed in writing to the Company on Exhibit B-2 (attached hereto)
on or prior to the date of this Agreement, such Investor is not affiliated with
any broker dealer registered under Section 15(a) of the Exchange Act, or a
member of the Financial Industry Regulatory Authority, Inc. or an entity engaged
in the business of being a broker dealer.
 
 
20

--------------------------------------------------------------------------------

 
 
(d) Experience of Such Investor.  Such Investor, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Investor understands that it must
bear the economic risk of this investment in the Securities indefinitely, and is
able to bear such risk and is able to afford a complete loss of such investment.
 
(e) Access to Information.  Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded:  (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from, the
Company and its representatives concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.  Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.  Such Investor acknowledges that either it has access to
the SEC Reports or has received copies of the SEC Reports and has reviewed the
SEC Reports and that it has not received, and is not relying upon any
representation or warranty of the Agent.
 
(f) General Solicitation.  Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or, to its knowledge, any other general solicitation or general
advertisement.
 
(g) No Governmental Review.  Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h) No Conflicts.  The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.
 
 
21

--------------------------------------------------------------------------------

 
 
(i) Prohibited Transactions.  No Investor, directly or indirectly, and no Person
acting on behalf of or pursuant to any understanding with any Investor, has
engaged in any purchases or sales of any securities, including any derivatives,
of the Company (including, without limitation, any Short Sales involving any of
the Company’s securities) (a “Transaction”) since the time that such Investor
was first contacted by the Company, the Agent or any other Person regarding the
transactions contemplated by this Agreement.  Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with such Investor will engage, directly or indirectly, in any Transactions
prior to the time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.
 
(j) Restricted Securities.  The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
(k) Legends.  It is understood that, except as provided in Section 4.1(b) of
this Agreement, certificates evidencing such Securities shall bear the legend
set forth in Section 4.1(b).
 
(l) No Legal, Tax or Investment Advice.  Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in con­nection with its purchase of the
Securities.  Such Investor understands that the Agent has acted solely as the
agent of the Company in this placement of the Securities and not to the
Investor, and that the Agent makes no representation or warranty with regard to
the merits of this transaction or as to the accuracy of any information such
Investor may have received in connection therewith.  Such Investor acknowledges
that he has not relied on any information or advice furnished by or on behalf of
the Agent.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
 
22

--------------------------------------------------------------------------------

 
 
(a) The Investors covenant that the Securities will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities
Act.  Notwithstanding the foregoing, the Company hereby consents to and agrees
to register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal opinion, any transfer of Securities by an Investor to an Affiliate of such
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities.
 
(b) The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue Securities without any such legend or notation to such holder
by electronic delivery at the applicable balance account of The Depository Trust
Company (“DTC”), if, unless otherwise required by state law, (i) such Securities
are registered for resale under the Securities Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, the form and substance of which opinion shall be reasonably
acceptable to the Company, that the sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the Securities Act or (iii) such holder provides the Company with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
Rule 144 or have been sold under Rule 144.  If the Company shall fail for any
reason or for no reason to issue to the holder of the Securities within three
(3) Trading Days after the holder has provided reasonable evidence to the
Company of the occurrence of any of (i) through (iii) above (the date such
evidence is provided to the Company, the “Removal Date”), a certificate without
such legend to the holder or to issue such Securities to such holder by
electronic delivery at the applicable balance account at DTC (as defined below),
and if on or after such Trading Day the holder purchases (in an open market
transaction or otherwise) Common Shares to deliver in satisfaction of a sale by
the holder of such Securities that the holder anticipated receiving without
legend from the Company (a "Buy-In"), then the Company shall, within three (3)
Business Days after the holder's request and in the holder's discretion, either
(i) pay cash to the holder in an amount equal to the holder's total purchase
price (including brokerage commissions, if any) for the Common Shares so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such unlegended Securities shall terminate, or (ii) promptly honor its
obligation to deliver to the holder such unlegended Securities as provided above
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of Common Shares, times (B) the
Closing Price on the Removal Date.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities, and if required under
the terms of such agreement, loan or arrangement, the Company will not object to
and shall permit (except as prohibited by law) such Investor to transfer pledged
or secured Securities to the pledges or secured parties.  Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge or the
grant of such security interest.  Each Investor acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Investor and its pledgee or secured party.  At the
appropriate Investor's expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or security interest in or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder. Provided that the Company is in compliance with
the terms of this Section 4.1(c), the Company’s indemnification obligations
pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 4.1(c).
 
4.2 Furnishing of Information.  Until the date that each Investor owning Common
Shares, Warrants or Warrant Shares may sell all of such Securities without
restriction or limitation under Rule 144 of the Securities Act (or any successor
provision) (including, without limitation, the requirement to be in compliance
with Rule 144(c)(1)), the Company covenants to use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act.
 
4.3 Integration.  The Company shall not, and shall use its
commercially reasonably efforts to ensure that no Affiliate thereof shall, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
 
24

--------------------------------------------------------------------------------

 
 
4.4 Reservation of Securities.  The Company shall at all times reserve for
issuance a sufficient number of duly authorized shares of Common Stock as may be
required to fulfill its obligations to issue such shares under the Transaction
Documents.  In the event that at any time the then authorized shares of Common
Stock are insufficient for the Company to satisfy its obligations to issue such
Shares under the Transaction Documents, the Company shall promptly take such
actions as may be required to increase the number of authorized shares.
 
4.5 Securities Laws Disclosure; Publicity.  The Company shall, on or before 8:30
a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release and file a Current Report on Form 8-K with the
SEC (the “8-K Filing”) describing all material terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K the Transaction Documents (including the schedules
and the names, and addresses of the Investors and the amount(s) of Securities
respectively purchased), in the form required by the Exchange Act.  Thereafter,
the Company shall timely file any filings and notices required by the SEC or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Investors promptly after filing.  Except as herein
provided, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any press release without the prior written
consent of such Investor, unless otherwise required by law.  The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents not to, provide any
Investor with any material nonpublic information regarding the Company or any of
its Subsidiaries from and after the issuance of the above referenced press
release without the express prior written consent of such Investor.
 
4.6 Use of Proceeds.  The Company intends to use the net proceeds from the sale
of the Securities for working capital and general corporate purposes.  The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business, although the Company has no present plans
or commitments and is not currently engaged in any material negotiations with
respect to these types of transactions.  Pending these uses, the Company intends
to invest the net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company's customary
investment policies.
 
4.7 Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D.  The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Investors at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Investors on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.
 
 
25

--------------------------------------------------------------------------------

 
 
4.8 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.9 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
 
4.10 Subsequent Equity Sales.
 
(a) From the date hereof until 30 days after the Effective Date, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents other than the issuance of (a) shares of Common Stock
or options to employees, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equityholders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities or (d) up to a number of shares of
Common Stock and Common Stock purchase warrants equal to 50% of the Shares and
Warrants issued hereunder on the same prices, terms and conditions as the
issuance of the Shares and Warrants issued hereunder provided that the
consummation of such issuance occurs on or before the 30th calendar date
following the date hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) From the date hereof until the one year anniversary of the Closing Date, the
Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents for cash consideration (or a combination of units
thereof) involving a Variable Rate Transaction.  “Variable Rate Transaction”
means a transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.  Any Investor shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.
 
 
ARTICLE V 
CONDITIONS
 
5.1 Conditions Precedent to the Obligations of the Investors.  The obligation of
each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date); and
 
(b) Performance.  The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.
 
 
27

--------------------------------------------------------------------------------

 
 
5.2 Conditions Precedent to the Obligations of the Company.  The obligation of
the Company to sell the Securities to each respective Investor at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of such
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date); and
 
(b) Performance.  Such Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
 
ARTICLE VI
REGISTRATION RIGHTS
 
6.1   Registration Statement.
 
(a) As promptly as possible, and in any event on or prior to the Initial Filing
Date, the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415.  The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise directed by the Investors or
requested by the SEC) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit D.  To the extent the staff of the SEC does not
permit all of the Registrable Securities to be registered on the initial
Registration Statement filed pursuant to this Section 6.1(a) (the “Initial
Registration Statement”), the Company shall file additional Registration
Statements (each an “Additional Registration Statement”), as promptly as
possible, and in any event on or prior to the Additional Filing Date,
successively trying to register on each such Additional Registration Statement
the maximum number of remaining Registrable Securities until all of the
Registrable Securities have been registered with the SEC.
 
(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the applicable
Required Effectiveness Date, and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the Securities
Act until the earlier of the date that all Registrable Securities covered by
such Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144 (including, without limitation, the
requirement to be in compliance with Rule 144(c)(1)) (taking into account, if
applicable, the Investors’ ability to effect Cashless Exercises of the Warrants)
(the “Effectiveness Period”); provided that, upon notification by the SEC that a
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Company shall request acceleration of such Registration
Statement within five (5) Trading Days after receipt of such notice and request
that it becomes effective on 4:00 p.m. New York City time on the Effective Dave
and file a prospectus supplement for any Registration Statement, whether or not
required under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day
after the Effective Date.
 
 
28

--------------------------------------------------------------------------------

 
 
(c) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that a
Registration Statement has been declared effective.
 
(d) Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one-half percent (0.5%) of the aggregate
Purchase Price of the Registrable Securities then held by the Investor;
provided, however, that the total amount of payments pursuant to this Section
6.1(d) shall not exceed, when aggregated with all such payments paid to all
Investors, three percent (3.0%) of the aggregate Purchase Price hereunder, and
provided further that no such payments shall be required for any period during
which any Investor is eligible to sell all of its Registrable Securities
publicly without restriction or limitation under Rule 144.  The payments to
which an Investor shall be entitled pursuant to this Section 6.1(d) are referred
to herein as “Event Payments.”  Any Event Payments payable pursuant to the terms
hereof shall apply on a pro rated basis for any portion of a month prior to the
cure of an Event.  In the event the Company fails to make Event Payments in a
timely manner, such Event Payments shall bear interest at the rate of one
percent (1.0%) per month (prorated for partial months) until paid in full.  All
pro rated calculations made pursuant to this paragraph shall be based upon the
actual number of days in such pro rated month.
 
For such purposes, each of the following shall constitute an “Event”:
 
(i) a Registration Statement is not declared effective on or prior to its
Required Effectiveness Date;
 
(ii) except as provided for in Section 6.1(e) (the “Excluded Events”), after the
Effective Date of a Registration Statement, an Investor is not permitted to sell
Registrable Securities under the Registration Statement (or a subsequent
Registration Statement filed in replacement thereof) for any reason (other than
the fault of such Investor) for five or more Trading Days (whether or not
consecutive);
 
(iii) except as a result of the Excluded Events, the Common Stock is not listed
or quoted, or is suspended from trading, on an Eligible Market for a period of
three Trading Days (which need not be consecutive Trading Days) during the
Effectiveness Period; and
 
 
29

--------------------------------------------------------------------------------

 
 
(iv)          at any time during the period commencing from the six (6) month
anniversary of the Closing Date and ending at the termination of the
Effectiveness Period, if a Registration Statement is not available for the
resale of all of the Registrable Securities (taking into account, if applicable,
the Investors’ ability to effect Cashless Exercises of the Warrants) and the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c).
 
(e) Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the Initial Registration
Statement, the Company may, by written notice to the Investors, suspend sales
under a Registration Statement after the Effective Date thereof and/or require
that the Investors immediately cease the sale of shares of Common Stock pursuant
thereto and/or defer the filing of any subsequent Registration Statement if the
Company is engaged in a material merger, acquisition or sale or other material
event and the Board of Directors determines in good faith, by appropriate
resolutions, that, as a result of such activity, (A) it would be materially
detrimental to the Company (other than as relating solely to the price of the
Common Stock) to maintain a Registration Statement at such time or (B) it is in
the best interests of the Company to suspend sales under such registration at
such time.  Upon receipt of such notice, each Investor shall immediately
discontinue any sales of Registrable Securities pursuant to such registration
until such Investor is advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used.  In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company.  The Company’s rights under this Section 6(e) may be exercised for a
period of no more than 30 Trading Days at a time and not more than 90 days in
any twelve-month period, without such suspension being considered as part of an
Event Payment determination.  Immediately after the end of any suspension period
under this Section 6(e), the Company shall take all necessary actions (including
filing any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Investors to publicly
resell their Registrable Securities pursuant to such effective Registration
Statement.
 
(f) The Company shall not, from the date hereof until the Effective Date of the
Initial Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8.
 
6.2 Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review of such Investors.  The Company
shall reflect in each such document when so filed with the SEC such comments
regarding the Investors and the plan of distribution as the Investors may
reasonably and promptly propose no later than two Trading Days after the
Investors have been so furnished with copies of such documents as aforesaid.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)  (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.
 
(c) Notify the Investors as promptly as reasonably possible, and if requested by
any Investor, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events:  (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) any
Registration Statement or any post-effective amendment is declared effective;
(iii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iv) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (v) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
 
(e)            If requested by an Investor, provide such Investor and Counsel to
the lead investor, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto, including financial
statements and schedules, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC.
 
 
31

--------------------------------------------------------------------------------

 
 
(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
 
(g) (i) In the time and manner required by each Trading Market on which the
Common Stock is listed, prepare and file with such Trading Market an additional
shares listing application covering all of the Registrable Securities; (ii) take
all steps necessary to cause such Registrable Securities to be approved for
listing on each such Trading Market as soon as possible thereafter;
(iii) provide to each Investor evidence of such approval; and (iv) except as a
result of the Excluded Events, during the Effectiveness Period, maintain the
listing of such Registrable Securities on each such Trading Market or another
Eligible Market.
 
(h) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.
 
(i)       Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.
 
(j)       Upon the occurrence of any event described in Section 6.2(c)(iii),
(iv) or (v), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
 
32

--------------------------------------------------------------------------------

 
 
(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.
 
(l)       Comply with all rules and regulations of the SEC applicable to the
registration of the Securities.
 
(m)   It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor or to make any Event Payments
set forth in Section 6.1(c) to such Investor that such Investor furnish to the
Company the information specified in Exhibits B-1, B-2 and B-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Investor’s Registrable Securities and shall complete and
execute such customary stockholder documents in connection with such
registration as the Company may reasonably request.
 
(n) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.
 
(o) Not identify any Investor as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market, and any Investor being deemed an underwriter by the SEC
shall not relieve the Company of any obligations it has under this Agreement;
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the "Plan of Distribution" section attached
hereto as Exhibit D in the Registration Statement.  In addition, and
notwithstanding anything to the contrary contained herein, if the Company has
received a comment by the SEC requiring an Investor to be named as an
underwriter in the Registration Statement (which notwithstanding the reasonable
best efforts of the Company is not withdrawn by the SEC) and such Investor
elects in writing not to be named as a selling stockholder in the Registration
Statement, the Investor shall not be entitled to any Event Payments with respect
to such Registration Statement.
 
 
33

--------------------------------------------------------------------------------

 
 
6.3 Registration Expenses.  The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market, any required filing with the Financial Industry Regulatory
Authority by the Agent, and in connection with applicable state securities or
Blue Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company, (e)
fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.
 
6.4 Indemnification
 
(a)            Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Investor, the officers, directors, partners, members, managers, agents and
employees of each of them, each Person who controls any such Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, managers, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, and will advance Losses as
incurred, arising out of or relating to (i) any misrepresentation or breach of
any representation or warranty made by the Company in any Transaction Document
or any other certificate, instrument or document contemplated hereby or thereby,
(ii) any breach of any covenant, agreement or obligation of the Company
contained in any Transaction Document or any other certificate, instrument or
document contemplated hereby or thereby, (iii) any cause of action, suit or
claim brought or made against such Indemnified Party (as defined in Section
6.4(c) below) by a third party (including for these purposes a derivative action
brought on behalf of the Company), arising out of or resulting from (x)
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(y) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of an Indemnified Party as holder of the Securities or (iv) any untrue or
alleged untrue statement of a material fact contained in any SEC Report, the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
except to the extent, but only to the extent, that (A) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Investor furnished in writing to the Company by such
Investor specifically for use therein (and which information was not
subsequently corrected or supplemented by such Investor), or to the extent that
such information relates to such Investor or such Investor's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement, or (B) with
respect to any prospectus, if the untrue statement or omission of material fact
contained in such prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented, if such corrected prospectus was timely made
available by the Company to the Holder, and the Holder seeking indemnity
hereunder was advised in writing not to use the incorrect prospectus prior to
the use giving rise to Losses.
 
 
34

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Investors.  Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that (i) such
untrue statement or omission is contained in any information so furnished by
such Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus  (and which information was not
subsequently corrected or supplemented by such Investor) or (ii) such untrue
statements or omissions relate to such Investor or such Investor’s proposed
method of distribution of Registrable Securities and were reviewed and expressly
approved by such Investor expressly for use in the Registration Statement (it
being understood that the information provided by the Investor to the Company in
Exhibits B-1, B-2 and B-3 and the Plan of Distribution set forth on Exhibit D,
as the same may be modified by such Investor and other information provided by
the Investor to the Company in or pursuant to the Transaction Documents
constitutes information reviewed and expressly approved by such Investor in
writing expressly for use in the Registration Statement), such Prospectus or
such form of Prospectus or in any amendment or supplement
thereto.  Notwithstanding the foregoing or anything to the contrary herein, in
no event shall the liability of any Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by such Investor upon the sale of
any Registrable Securities giving rise to such indemnification obligation.
 
(c)            Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure or any delay of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure or delay shall have
proximately and materially adversely prejudiced the Indemnifying Party.
 
 
35

--------------------------------------------------------------------------------

 
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 45 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by the
Indemnified Parties who purchased a majority of the Securities then held by such
Indemnified Parties.  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party and its officers, directors, partners, members, managers,
agents, employees and controlling Persons from all liability on claims that are
the subject matter of such Proceeding and does not require an admission of
wrongdoing by such Indemnified Party and its officers, directors, partners,
members, managers, agents, employees and controlling Persons.
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
attorney and investigation fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
 
(d) Contribution.  If a claim for indemnification under Section 6.4(a) or  (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.4(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
 
36

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.4(d), no Investor
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Investor from the
sale of the Registrable Securities subject to the Proceeding in question exceeds
the amount of any damages that such Investor has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.5 Dispositions.  Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus.  Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(iii), (iv) or (v), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.  Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in Section 4.1(b) is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.
 
6.6 No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities.
 
 
37

--------------------------------------------------------------------------------

 
 
6.7 Piggy-Back Registrations.  If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities without restriction or limitation under Rule
144 (including, without limitation, requirement to be in compliance with Rule
144(c)(1)), written notice of such determination and if, within ten days after
receipt of such notice, any such Investor shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Investor requests to be registered.  Notwithstanding
the foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall permit;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities, and the Company has excluded the
shares proposed to be registered for its own account, and (ii) after giving
effect to the immediately preceding proviso, any such exclusion of Registrable
Securities shall be made pro rata among the Investors seeking to include
Registrable Securities and the holders of other securities having the
contractual right to inclusion of their securities in such Registration
Statement by reason of demand registration rights, in proportion to the number
of Registrable Securities or other securities, as applicable, sought to be
included by each such Investor or other holder.  If an offering in connection
with which an Investor is entitled to registration under this Section 6.7 is an
underwritten offering, then each Investor whose Registrable Securities are
included in such Registration Statement shall, unless otherwise agreed by the
Company, offer and sell such Registrable Securities in an underwritten offering
using the same underwriter or underwriters and, subject to the provisions of
this Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering and shall enter into an underwriting
agreement in a form and substance reasonably satisfactory to the Company and the
underwriter or underwriters. Upon the effectiveness the registration statement
for which piggy-back registration has been provided in this Section 6.7, any
Event Payments payable to an Investor whose Securities are included in such
registration statement shall terminate.
 
ARTICLE VII
MISCELLANEOUS
 
7.1 Termination.  This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any pre-termination breach by any other party (or parties).
 
7.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of their applicable Securities.
 
 
38

--------------------------------------------------------------------------------

 
 
7.3 Entire Agreement.  The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
7.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section  prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
7.5 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investors holding two-thirds (2/3) in interest of the Securities
then outstanding or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Investors under Article VI may be given by
Investors holding at least a majority of the Registrable Securities to which
such waiver or consent relates.
 
7.6 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
 
39

--------------------------------------------------------------------------------

 
 
7.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors.  Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
 
7.8 Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the Company and each Investor and their
respective successors and permitted assigns.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.
 
7.9 Governing Law; Venue; Waiver of Jury Trial.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW.  THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
 
40

--------------------------------------------------------------------------------

 
 
7.10 Survival.  The representations and warranties, agreements and covenants
contained herein shall survive the Closing.
 
7.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
7.12 Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
7.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company's
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
7.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
 
41

--------------------------------------------------------------------------------

 
 
7.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.
 
7.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
7.17 Adjustments in Share Numbers and Prices.  In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.
 
 
42

--------------------------------------------------------------------------------

 
 
7.18 Independent Nature of Investors' Obligations and Rights.  The rights and
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions.  Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder.  Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any proceeding for such purpose.
 
[signature pages follow]
 
 
 
43

--------------------------------------------------------------------------------

 
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ACCESS PHARMACEUTICALS, INC.
 
 

     
By:
/s/ Jeffrey B. Davis Name  Jeffrey B. Davis Title Chief Executive Officer      
   Address for Notice:    2600 Stemmons Freeway, Suite 176  Dallas, Texas 75207
   Facsimile No.: 214-905-5101  Telephone No.: 214-905-5100  Attn: Jeffrey B.
Davis  

 
 
With a copy to: Bingham McCutchen, LLP
Facsimile: 617-951-8736
Telephone: 617-951-8874
Attn: John J. Concannon
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
COMPANY SIGNATURE PAGE


 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 1, 2011 (the “Purchase
Agreement”) by and among Access Pharmaceuticals, Inc. and the Investors (as
defined therein), as to the number of shares of Common Stock, 2.5 Year Warrants
to purchase Common Stock and 5 Year Warrants to purchase Common Stock set forth
below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.
 
Name of Investor:
 

Name Of Investor:           By:      Name:        Title:          Address:      
     

 

 Telephone No.:        Facsimile No.:        Email Address:        Number of
Shares:  

 

 Number of 2.5 Year Warrants:        Number of 5 Year Warrants:        Aggregate
Purchase Price: $  1

 

 
 

--------------------------------------------------------------------------------

1 For each $1.45 of purchase price, an Investor will receive one share of Common
Stock, a 2.5 Year Warrant to purchase 0.5 shares of Common Stock and a 5 Year
Warrant to purchase 0.5 shares of Common Stock.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibits:
 
A Schedule of Investors
B Instruction Sheet for Investors
C Opinion of Company Corporate Counsel
D Plan of Distribution
E Company Transfer Agent Instructions
F-1 Form of 2.5 Year Warrant
F-2 Form of 5 Year Warrant

 
 
2

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 